                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH SMITH,                                                        CIVIL ACTION
                        Plaintiff

                 v.

ROBERT PONZIANO,                                                     NO. 19-3624
              Defendant




 PRATTER,   J.                                                               NOVEMBER     19, 2019

                                     MEMORANDUM

         Plaintiff Joseph Smith contends that Defendant Robert Ponziano untimely removed this

action to federal court. Because Mr. Ponziano filed a notice of removal well after thirty (30) days

by which he could have reasonably and intelligently concluded that the action was removable, the

Court will grant Mr. Smith's Motion to Remand this action to the Court of Common Pleas of

Philadelphia County.

    I.      Background

         Mr. Smith brought this legal malpractice action against Mr. Ponziano in the Court of

Common Pleas of Philadelphia County. He alleges that due to Mr. Ponziano's inadequate legal

representation in connection with a commercial property damage suit against a property insurer,

an underlying trial resulted in a $285,094.40 judgment against Mr. Smith. Mr. Smith claims that

the subsequent appeal was unsuccessful in large part due to Mr. Ponziano's failure to preserve

issues for appeal.

         The initial Complaint was filed and served upon Mr. Ponziano on or about May 29, 2019.

In the initial Complaint, Mr. Smith raised three counts alleging negligence, breach of contract, and

breach of fiduciary duty. In relevant part, Mr. Smith pleaded under his negligence claim:

                                                 1
               As a direct and proximate result of the injury sustained by Plaintiff
               due to Defendant's negligence, Plaintiff sustained actual damages in
               the amount of $285,094.40, and has suffered and will continue to
               suffer substantial direct, consequential and incidental damages as a
               result of the damages award.

Notice of Removal, Ex. B, Compl. at 1 32 (Doc. No. 1). As to each of his claims, Mr. Smith

pleaded, "WHEREFORE, Plaintiff hereby demands judgment in excess of $50,000, together

interest and attorneys' fees." Id at 1133, 40, 49.

       After Mr. Ponziano preliminarily objected to the Complaint, Mr. Smith filed an amended

complaint.     The Amended Complaint set forth more specific allegations concerning

Mr. Ponziano' s alleged malpractice, omitted the initial breach of fiduciary duty claim, and added

an additional cause of action under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (UTPCPL) for Mr. Ponziano's alleged failure to disclose his insufficient

experience and skill to prosecute an insurance claim. The Amended Complaint concluded the

negligence and breach of contract claims with the same "Wherefore" clause language used in the

initial Complaint.   The Amended Complaint also concluded the UTPCPL claim pleading:

"WHEREFORE, Plaintiff respectfully requests the entry of judgment ion [sic] the favor of Plaintiff

and against Defendant for statutory damages, all losses alleged, attorney fees and costs." Notice

of Removal, Ex. C, Am. Compl. at     1 68 (Doc. No.   1)

       On August 7, 2019, Mr. Ponziano removed this case to federal court by asserting diversity

of citizenship subject matter jurisdiction. In the Notice of Removal, Mr. Ponziano reasoned that

the Amended Complaint-with the addition of the UTPCPL claim-sufficiently pleaded damages

that could result in a judgment in excess of $75,000, thus satisfying the amount-in-controversy

requirement.




                                                2
          Mr. Smith moves to remand this case to state court. Mr. Smith argues that because Mr.

Ponziano should have known that he could have removed this case after examining the initial

Complaint which he received on or about May 29, 2019, Mr. Ponziano filed an untimely notice of

removal on August 7, 2019. The Court agrees.

    II.       Discussion

          A defendant may remove an action brought in state court to the federal district court in the

district where the action is pending if the district court would have had original jurisdiction over

the removed claim. Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir. 2013)

(citing 28 U.S.C. § 1441(a)). The removing party bears the burden of showing that the case is

properly before the court at all stages of the litigation. See Samuel-Bassett v. KIA Motors Am.,

Inc., 357 F.3d 392, 396 (3d Cir. 2004). The removal requirements are strictly construed against

removal, and all doubts should be resolved in favor ofremand. Boyer v. Snap-On Tools, 913 F.2d

108, 111 (3d Cir. 1990).

          "Diversity of citizenship subject matter jurisdiction falls within the original jurisdiction of

the district court." Brown v. Francis, 75 F.3d 860, 865 (3d Cir. 1996). Diversity of citizenship is

achieved when the parties are citizens of different states and "the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs." 28 U.S.C. § 1332(a). The amount

in controversy is generally decided from the face of the complaint itself. Angus v. Shiley Inc., 989

F.2d 142, 145 (3d Cir. 1993) (citing Horton v. Liberty Mutual Ins. Co., 367 U.S. 348,353 (1961)).

It is "not measured by the low end of an open-ended claim, but rather by a reasonable reading of

the value of the rights being litigated." Id. at 146 (citations omitted).

          Pursuant to 28 U.S.C. § 1446(b), a defendant must file a notice ofremoval within 30 days

after service of the initial pleading. 28 U.S.C. § 1446(b)(l). Where it is not apparent from the



                                                    3
face of the initial pleading that a case is removable, a notice of removal may be filed within

30 days after the defendant has been served an amended pleading "from which it may first be

ascertained that the case is one which is or has become removable." Id. at§ 1446(b)(3). A case

may be remanded for failure to file a notice of removal within the 30-day time period provided by

the removal statutes. See Capone v. Harris Corp., 694 F. Supp. 111, 112 (E.D. Pa. 1988); Blow

v. Liberty Travel, Inc., 550 F. Supp. 375, 375-76 (E.D. Pa. 1982).

        At issue in this case is when the 30-day time period commenced. Mr. Ponziano contends

that diversity of citizenship jurisdiction was not apparent until the service of the Amended

Complaint. Specifically, Mr. Ponziano argues that the amount-in-controversy requirement had not

been sufficiently met until Mr. Smith added his UTPCPL claim in the Amended Complaint. Mr.

Smith counters that the amount-in-controversy requirement was already clearly met upon serving

the initial Complaint.

       "Section 1446(b)'s 'thirty-day period begins to run when a defendant can reasonably and

intelligently conclude' that a case is removable." Santos v. Norfolk S. Ry. Co., No. 08-4521, 2008

WL 4694558, at *4 (E.D. Pa. Oct. 22, 2008) (quoting Carroll v. United Airlines, Inc., 7 F. Supp.

2d 516, 521 (D.N.J. 1998)); see also Naefv. Masonite Corp., 923 F. Supp. 1504, 1511-12 (S.D.

Ala. 1996) ("[T]he Court must determine at what point Defendants could have intelligently

ascertained that the action was removable through reasonable scrutiny of the pleadings and facts

of the action as it developed in state court."); Hampton Paint lvffg. Co. Inc. v. Union Oil Co. C?f

California, No. 91-104, 1991 WL 274441, at *6 (E.D. Va. Dec. 16, 1991) ("[T]he plain purpose

of [Section 1446(b)] is to permit the removal period to begin only after the defendant is able to

ascertain intelligently that the requisites of removability are present."). Thus, "the burden of proof

is on [the] defendant to assess and ascertain the amount in controversy within the 30-day time limit



                                                  4
for removal provided in Section 1446(b)." Caroll, 7 F. Supp. 2d at 521 (quoting Marler v. Amoco

Oil Co., Inc., 793 F. Supp. 656, 659 (E.D.N.C. 1992) (alteration in original)). "The defendant may

be able to ascertain that a case is removable solely from the face of the complaint." Santos, 2008

WL 4694558, at *4. However, a pleading need not "allege a specific dollar amount to give notice

to the defendant of the existence of Federal jurisdiction." Carroll, F. Supp. 2d at 521.

       Here, the Court need look only to the face of the initial Complaint to determine that the

30-day time period began when Mr. Ponziano was served the initial Complaint. Mr. Smith pleaded

in the initial Complaint that as a result of Mr. Ponziano's negligence, he "sustained actual damages

in the amount of$285,094.40," the judgment awarded against Mr. Smith in the underlying property

damage trial. Notice of Removal, Ex. B, Compl. at     i1 32 (Doc.   No. 1). An essential element to

proving a legal malpractice action under Pennsylvania law is proof of actual loss. Nat 'l Grange

Mut. Ins. Co. v. Goldstein, Heslop, Steel, Clapper, Oswalt & Stoehr, 142 Fed. App'x 117, 120 (3d

Cir. 2005) (citing Kituskie v. Corbman, 714 A.2d 1027, 1030 (Pa. 1998)). Under Pennsylvania

law, "[a]ctual damages will be measured by the amount of the lost judgment" in legal malpractice

claims. Honeywell, Inc. v. Am. Standards Testing Bureau, Inc., 851 F.2d 652,655 (3d Cir. 1988).

       Withstanding the generic "Wherefore" clauses included within the initial Complaint, Mr.

Ponziano could have reasonably and intelligently concluded from the plain text of the document

itself that Mr. Smith-at the very least-sought $285,094.40 in actual damages. Such an amount

surpasses the amount-in-controversy requirement necessary to establish diversity of citizenship

jurisdiction. 1 Accordingly, the 30-day clock began ticking when the initial Complaint was filed




       As Mr. Smith's prior counsel, who presumably knew the basic particulars about his client
(and knowing his own citizenship), Mr. Ponziano can be presumed to know the states of citizenship
for himself and for Mr. Smith.
                                                 5
and served upon Mr. Ponziano on May 29, 2019. Mr. Ponziano's Notice of Removal filed on

August 7, 2019 is untimely.

   III.      Conclusion

          For the foregoing reasons, the Court concludes that Mr. Ponziano's Notice of Removal is

untimely, and Mr. Smith's Motion to Remand this action to the Court of Common Pleas of

Philadelphia County is granted. An appropriate order follows.




                                                     G
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
